DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/822,119, 14/274,697, 15/675,463, 16/197,026, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 61/822,119, 14/274,697, 15/675,463, 16/197,026 fais to provide adequate support or enablement for at least the following limitations in Applicant's claims:
In claim 2, configuring the UE as a master device or slave device for D2D communications with the second UE in accordance with the determined signal quality.
Also in claim 2, "configuring the UE as a master device or slave device for D2D communications with the second UE in accordance with the received discovery signal and the determined signal quality" together with “transmitting a second discovery signal, the second discovery signal indicating a timing reference between the UE and the second UE”, because the specifications of the previous applications appear to only support the UE transmitting the indicated second discovery signal when configured as a master device and the claim wording allows for a slave device to transmit the indicated second discovery signal.
In claim 4, wherein the UE participates in a D2D communication session with the second UE over an available uplink carrier as either a timing slave or a timing master.
In claim 7, wherein the discovery signal indicates a relative separation of the second UE from a base station of a cellular network.
In claim 8, wherein the second discovery signal indicates a relative separation of the second UE from a base station of a cellular network, and wherein the signal quality is determined according to the relative separation of the UE from the base station.
In claim 15, configure the UE as a master device or slave device for D2D communications with the second UE in accordance with the determined signal quality.
Also in claim 15, “configure the UE as a master device or slave device for D2D communications with the second UE in accordance with the received discovery signal and the determined signal quality” together with “transmit a second discovery signal, the second discovery signal indicating a timing reference between the UE and the second UE”, because the specifications of the previous applications appear to only support the UE transmitting the indicated second discovery signal when configured as a master device and the claim wording allows for a slave device to transmit the indicated second discovery signal.
In claim 17, wherein the UE participates in a D2D communication session with the second UE over an available uplink carrier as either a timing slave or a timing master.
In claim 20, wherein the discovery signal indicates a relative separation of the second UE from a base station of a cellular network.
In claim 21, wherein the second discovery signal indicates a relative separation of the second UE from a base station of a cellular network, and wherein the signal quality is determined according to the relative separation of the UE from the base station.
Information Disclosure Statement
The information disclosure statements submitted on 8/24/2021 and 1/10/2022 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 8/24/2021, as modified by the preliminary amendment filed on 1/18/2022.  Claims 2-27 are now pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 2 and 15, the limitation, "configuring the UE as a master device or slave device for D2D communications with the second UE in accordance with the determined signal quality", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Also regarding claims 2 and 15, the limitations "configuring the UE as a master device or slave device for D2D communications with the second UE in accordance with the received discovery signal and the determined signal quality" and “transmitting a second discovery signal, the second discovery signal indicating a timing reference between the UE and the second UE” together introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant’s specification appears to only support the UE transmitting the indicated second discovery signal when configured as a master device and the claim wording allows for a slave device to transmits the indicated second discovery signal.

Regarding claims 4 and 17, the limitation, "wherein the UE participates in a D2D communication session with the second UE over an available uplink carrier as either a timing slave or a timing master", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claims 7 and 20, the limitation, "wherein the discovery signal indicates a relative separation of the second UE from a base station of a cellular network", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claims 8 and 21, the limitation, "wherein the second discovery signal indicates a relative separation of the second UE from a base station of a cellular network, and wherein the signal quality is determined according to the relative separation of the UE from the base station", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Claims 3, 5, 6, 9-14, 16, 18, 19, and 22-27 are also rejected by virtue of their dependency on claim 2 and 15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claims 8 and 21, the phrase "wherein the signal quality is determined according to the relative separation of the UE from the base station" together with “receiving a discovery signal identifying a second UE” and “determining a signal quality of the received discovery signal” of claims 1 and 15 renders the claims indefinite because the signal quality is determined of the discovery signal identifying a second UE and the claim wording indicates that the signal quality is determined according to the relative separation of the UE (not the second UE) from the base station.  It is not clear how the signal quality of a discovery signal identifying a second UE can be determined according to the relative separation of the UE (not the second UE) from the base station.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 6, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia et al. (U.S. Patent Application Publication No. 2015/0350027 A1) (hereinafter Raissinia) in view of Jovicic et al. (U.S. Patent Application Publication No. 2012/0058745 A1) (hereinafter Jovicic).

Regarding claim 2, Raissinia discloses a method by a user equipment (UE) for selecting a synchronization master for device-to-device (D2D) communication (Raissinia et al. 2015/0350027 - Paragraph 0004 discloses a particular electronic device may operate as an “anchor master” device (e.g., operate in a particular NAN operating mode referred to as an anchor master device operating mode) and may provide timing information as well as announce attributes of the NAN to other devices in a first group (e.g., subset) of devices of a NAN cluster (e.g., one or more groups of devices in the NAN)), the method comprising:
configuring the UE as a master device or slave device for D2D communications with the second UE in accordance with the received discovery signal and the determined signal quality (Paragraphs 0005, 0007, and 0008 disclose a device determines whether to operate in the master device operating mode based on a received signal strength indicator (RSSI) associated with a transmission from an anchor master device or from a master device.  A device in a NAN may receive a beacon message, such as a discovery beacon message.  The device may determine to change the NAN operating mode of the device based on the proximity and based on a received signal strength indicator (RSSI) associated with the beacon message); and
transmitting a second discovery signal, the second discovery signal indicating a timing reference between the UE and the second UE (Paragraphs 0069 and 0074 disclose the second device may be the NAN master device 108 that performs one or more master device operations (e.g., that operates in the master device operating mode).  Receiving a discovery beacon message at the first device from the second device.  The discovery beacon message may indicate a ranging availability window (RAW) (e.g., a time period) reserved by the second device for performing proximity determination operations).
Raissinia does not explicitly disclose receiving a discovery signal identifying a second UE and determining a signal quality of the received discovery signal.
In analogous art, Jovicic discloses receiving a discovery signal identifying a second UE (Figure 2 and paragraph 0031 disclose the received signals are peer discovery signals transmitted by various peer to peer devices in the system 100 to advertise discovery information.  In some embodiments the peer discovery information includes a device identifier corresponding to the device transmitting the peer discovery signal);
determining a signal quality of the received discovery signal (Figure 2 and paragraph 0032 disclose the device 1 102 determines the spatial distribution of one or more devices from the signal strength of the received signals, e.g., peer discovery signals 122, 124, 126 etc., from the one or more devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate signal strength of received peer discovery signals, as described in Jovicic, with operating in a master operating mode based on RSSI of a beacon message, as described in Raissinia, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining signal strength of received peer discovery signals of Jovicic with operating in a master operating mode based on RSSI of a beacon message of Raissinia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jovicic.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia and Jovicic to obtain the invention as specified in claim 2.

Regarding claim 3, as applied to claim 2 above, Raissinia, as modified by Jovicic, further discloses participating, by the UE, in a D2D communication session with the second UE as either a timing slave or a timing master, based on the configuration of the UE as a master device or a slave device (Paragraph 0031 discloses the anchor master device 102 may be configured, while operating in the anchor master device operating mode, to provide timing information 128 (e.g., operate as a clock source) to other devices in the NAN).

Regarding claim 6, as applied to claim 2 above, Raissinia, as modified by Jovicic, further discloses wherein the UE is in coverage of a cellular network, and wherein the second discovery signal is transmitted in accordance with the determined signal quality (Paragraphs 0005, 0007, and 0008 disclose a device determines whether to operate in the master device operating mode based on a received signal strength indicator (RSSI) associated with a transmission from an anchor master device or from a master device.  A device in a NAN may receive a beacon message, such as a discovery beacon message.  The device may determine to change the NAN operating mode of the device based on the proximity and based on a received signal strength indicator (RSSI) associated with the beacon message.  Paragraphs 0069 and 0074 disclose the second device may be the NAN master device 108 that performs one or more master device operations (e.g., that operates in the master device operating mode).  Receiving a discovery beacon message at the first device from the second device.  The discovery beacon message may indicate a ranging availability window (RAW) (e.g., a time period) reserved by the second device for performing proximity determination operations).

Regarding claim 15, Raissinia discloses a user equipment (UE) for selecting a synchronization master for device-to-device (D2D) communication (Paragraph 0004 discloses electronic devices, such as wireless telephones, may use wireless connections to access networks in order to transmit and receive data or to exchange information.  For example, mobile electronic devices that are in close proximity to each other may use a neighbor aware network (NAN) to perform data exchanges via the NAN (e.g., without involving wireless carriers, Wi-Fi access points, and/or the Internet).  To enable functionality of the NAN, a particular electronic device may operate as an “anchor master” device (e.g., operate in a particular NAN operating mode referred to as an anchor master device operating mode) and may provide timing information as well as announce attributes of the NAN to other devices in a first group (e.g., subset) of devices of a NAN cluster (e.g., one or more groups of devices in the NAN)), the UE comprising:
at least one processor (Figure 8 and paragraphs 0089 and 0090 disclose a wireless communication device is depicted and generally designated 800.  The device 800 includes a processor 810, such as a digital signal processor, coupled to a memory 832.  In an illustrative aspect, the device 800, or components thereof, may correspond to the devices 102-126 of FIG. 1, the devices 102-110 and 116-120 of FIG. 2, the devices 302-306 of FIG. 3, or components thereof.  The processor 810 may be configured to execute software (e.g., a program of one or more instructions 868) stored in the memory 832); and
a non-transitory computer readable storage medium storing programming for execution by the at least one processor (Figure 8 and paragraphs 0089 and 0090 disclose a wireless communication device is depicted and generally designated 800.  The device 800 includes a processor 810, such as a digital signal processor, coupled to a memory 832.  In an illustrative aspect, the device 800, or components thereof, may correspond to the devices 102-126 of FIG. 1, the devices 102-110 and 116-120 of FIG. 2, the devices 302-306 of FIG. 3, or components thereof.  The processor 810 may be configured to execute software (e.g., a program of one or more instructions 868) stored in the memory 832), the programming including instructions to:
configure the UE as a master device or slave device for D2D communications with the second UE in accordance with the received discovery signal and the determined signal quality (Paragraphs 0005, 0007, and 0008 disclose a device determines whether to operate in the master device operating mode based on a received signal strength indicator (RSSI) associated with a transmission from an anchor master device or from a master device.  A device in a NAN may receive a beacon message, such as a discovery beacon message.  The device may determine to change the NAN operating mode of the device based on the proximity and based on a received signal strength indicator (RSSI) associated with the beacon message); and
transmit a second discovery signal, the second discovery signal indicating a timing reference between the UE and the second UE (Paragraphs 0069 and 0074 disclose the second device may be the NAN master device 108 that performs one or more master device operations (e.g., that operates in the master device operating mode).  Receiving a discovery beacon message at the first device from the second device.  The discovery beacon message may indicate a ranging availability window (RAW) (e.g., a time period) reserved by the second device for performing proximity determination operations).
Raissinia does not explicitly disclose receive a discovery signal identifying a second UE and determine a signal quality of the received discovery signal.
In analogous art, Jovicic discloses receive a discovery signal identifying a second UE (Figure 2 and paragraph 0031 disclose the received signals are peer discovery signals transmitted by various peer to peer devices in the system 100 to advertise discovery information.  In some embodiments the peer discovery information includes a device identifier corresponding to the device transmitting the peer discovery signal) and
determine a signal quality of the received discovery signal (Figure 2 and paragraph 0032 disclose the device 1 102 determines the spatial distribution of one or more devices from the signal strength of the received signals, e.g., peer discovery signals 122, 124, 126 etc., from the one or more devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate signal strength of received peer discovery signals, as described in Jovicic, with operating in a master operating mode based on RSSI of a beacon message, as described in Raissinia, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining signal strength of received peer discovery signals of Jovicic with operating in a master operating mode based on RSSI of a beacon message of Raissinia was within the ordinary ability of one of ordinary skill in the art based on the teachings of Jovicic.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia and Jovicic to obtain the invention as specified in claim 15.

Regarding claim 16, as applied to claim 15 above, Raissinia, as modified by Jovicic, further discloses participate in a D2D communication session with the second UE as either a timing slave or a timing master, based on the configuration of the UE as a master device or a slave device (Paragraph 0031 discloses the anchor master device 102 may be configured, while operating in the anchor master device operating mode, to provide timing information 128 (e.g., operate as a clock source) to other devices in the NAN).

Regarding claim 19, as applied to claim 15 above, Raissinia, as modified by Jovicic, further discloses wherein the UE is in coverage of a cellular network, and wherein the second discovery signal is transmitted in accordance with the determined signal quality (Paragraphs 0005, 0007, and 0008 disclose a device determines whether to operate in the master device operating mode based on a received signal strength indicator (RSSI) associated with a transmission from an anchor master device or from a master device.  A device in a NAN may receive a beacon message, such as a discovery beacon message.  The device may determine to change the NAN operating mode of the device based on the proximity and based on a received signal strength indicator (RSSI) associated with the beacon message.  Paragraphs 0069 and 0074 disclose the second device may be the NAN master device 108 that performs one or more master device operations (e.g., that operates in the master device operating mode).  Receiving a discovery beacon message at the first device from the second device.  The discovery beacon message may indicate a ranging availability window (RAW) (e.g., a time period) reserved by the second device for performing proximity determination operations).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Garani et al. (U.S. Patent Application Publication No. 2005/0009524 A1) (hereinafter Garani).

Regarding claims 4 and 17, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein the UE participates in a D2D communication session with the second UE over an available uplink carrier as either a timing slave or a timing master.
In analogous art, Garani discloses wherein the UE participates in a D2D communication session with the second UE over an available uplink carrier as either a timing slave or a timing master (Figure 2 and paragraphs 0055 and 0056 disclose a diagram of an uplink communication configuration 200, for example a configuration of a plurality of user equipment (UE) of FIG. 1 is shown, the configuration being adapted to support the inventive concepts of a first embodiment of the present invention.  In accordance with the first embodiment of the present invention, a UE, say UE-1 112 wishes to initiate an enhanced functionality mode of operation.  Such enhanced functionalities may include a desire to send a large amount of data, or high priority data such as an emergency call that is needed to be received in a short period of time, or poor signal quality conditions.  Such a transmission will occur on uplink channels.  In order to initiate the enhanced functionality mode of operation, UE-1 112 sets itself up as the `master` communication unit in the first embodiment, in order to control the communication with the other UEs (UEs 2-11) that it uses for its uplink communication).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a master communication unit controlling uplink communication, as described in Garani, with a communication device operating in master mode, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a master communication unit controlling uplink communication of Garani with a communication device operating in master mode of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Garani.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Garani to obtain the invention as specified in claims 4 and 17.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Sawada (U.S. Patent Application Publication No. 2005/0148315 A1) (hereinafter Sawada).

Regarding claims 5 and 18, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein the discovery signal indicates whether the second UE is synchronized with a cellular network or is otherwise outside the coverage area of a cellular network.
In analogous art, Sawada discloses wherein the discovery signal indicates whether the second UE is synchronized with a cellular network or is otherwise outside the coverage area of a cellular network (Figures 1, 11, and 12 and paragraph 0045 disclose the main station receives the response signal radio wave and identifies, collects, and stores peripheral stations that are able to communicate (step S3).  The response signal can include information on communication-enabled stations that is similarly acquired by the other stations.  FIG. 12 is an example of storage of information on other stations that are able to communicate directly by wireless systems A and B, wherein the addresses of terminals that are able to communicate by wireless system A are A1, A2 … and the addresses of terminals that are able to communicate by wireless system B are B1, B2.  Applicant's “signal indicates whether the second UE is synchronized with a cellular network or is otherwise outside the coverage area of a cellular network” is interpreted to include a response signal of Sawada that contains information that another station is able to communicate by wireless system A and a response signal that contains information that another station is not able to communicate by wireless system A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a response signal indicting whether or not a station is able to communicate by wireless system A, as described in Sawada, with a device receiving discovery beacons, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a response signal indicting whether or not a station is able to communicate by wireless system A of Sawada with a device receiving discovery beacons of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sawada.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Sawada to obtain the invention as specified in claims 5 and 18.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Hakola et al. (U.S. Patent Application Publication No. 2013/0273924 A1) (hereinafter Hakola).

Regarding claims 7 and 20, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein the discovery signal indicates a relative separation of the second UE from a base station of a cellular network.
In analogous art, Hakola discloses wherein the discovery signal indicates a relative separation of the second UE from a base station of a cellular network (Paragraphs 0060, 0067, and 0085 disclose he wireless device is configured to transmit the device-to-device discovery signal at a frequency or frequencies determined as a function of the distance of the wireless device from the base station.  In an embodiment, the distance of the wireless device from the base station is measured according to path loss.  The base station signals to wireless devices served by the base station a frequency or frequencies to be used by the wireless devices for transmitting the device-to-device discovery signals to the base station, said frequency or frequencies for each wireless device being determined as a function of the distance of said wireless device from the base station.  The uplink resources from the D2D discovery signal transmission point of view are allocated in frequency to regions according to the distance of the wireless device 20 from the eNB 30, i.e.  different frequency resources are allocated to different wireless devices 20 according to their distance from the eNB 30).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate discovery signals indicating a distance to an eNB, as described in Hakola, with discovery signals, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining discovery signals indicating a distance to an eNB of Hakola with discovery signals of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hakola.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Hakola to obtain the invention as specified in claims 7 and 20.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Osborn et al. (U.S. Patent Application Publication No. 2012/0039314 A1) (hereinafter Osborn).

Regarding claims 9 and 22, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein determining the signal quality of the discovery signal comprises detecting a power level of the discovery signal.
In analogous art, Osborn discloses wherein determining the signal quality of the discovery signal comprises detecting a power level of the discovery signal (Paragraph 0051 discloses a power level is a measure of signal quality).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate identifying a signal quality from a power level of the signal, as described in Osborn, with an RSSI of a beacon message, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining identifying a signal quality from a power level of the signal of Osborn with an RSSI of a beacon message of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Osborn.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Osborn to obtain the invention as specified in claims 9 and 22.

Claims 10, 11, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Vandwalle et al. (U.S. Patent Application Publication No. 2015/0163828 A1) (hereinafter Vandwalle).

Regarding claims 10 and 23, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein the discovery signal indicates that the transmitter of the discovery signal is a timing slave entity or a timing master entity.
In analogous art, Vandwalle discloses wherein the discovery signal indicates that the transmitter of the discovery signal is a timing slave entity or a timing master entity (Paragraph 0032 discloses within the hierarchy, an "anchor master" (or top master) is responsible for overall synchronization of the cluster via synchronization parameters conveyed by the discovery beacons it broadcasts.  Paragraph 0137 discloses when a device comes online in an environment and listens for discovery beacons, if it only hears from a synchronization master at the deepest or maximum permitted stratum of a cluster, it may synchronize to that station as a non-master.  If, however, the device can also hear another master in a different cluster (e.g., as determined by the anchor master attributes advertised in a discovery beacon), it may favor joining that cluster if that other master is not at the maximum depth or stratum, or if that other master has a better master preference value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a discovery beacon including an anchor master attribute, as described in Vandwalle, with discovery messages, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a discovery beacon including an anchor master attribute of Vandwalle with discovery messages of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vandwalle.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Vandwalle to obtain the invention as specified in claims 10 and 23.

Regarding claims 11 and 24, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein the discovery signal comprises one or more messages, each one of the messages indicating that the transmitter of the discovery signal is a timing slave entity or a timing master entity.
In analogous art, Vandwalle discloses wherein the discovery signal comprises one or more messages, each one of the messages indicating that the transmitter of the discovery signal is a timing slave entity or a timing master entity (Paragraph 0032 discloses Within the hierarchy, an "anchor master" (or top master) is responsible for overall synchronization of the cluster via synchronization parameters conveyed by the discovery beacons it broadcasts.  Paragraph 0137 discloses when a device comes online in an environment and listens for discovery beacons, if it only hears from a synchronization master at the deepest or maximum permitted stratum of a cluster, it may synchronize to that station as a non-master.  If, however, the device can also hear another master in a different cluster (e.g., as determined by the anchor master attributes advertised in a discovery beacon), it may favor joining that cluster if that other master is not at the maximum depth or stratum, or if that other master has a better master preference value).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a discovery beacon including an anchor master attribute, as described in Vandwalle, with discovery messages, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a discovery beacon including an anchor master attribute of Vandwalle with discovery messages of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Vandwalle.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Vandwalle to obtain the invention as specified in claims 11 and 24.

Claims 12, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Palanki et al. (U.S. Patent Application Publication No. 2010/0165882 A1) (hereinafter Palanki).

Regarding claims 12 and 25, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing wherein the second discovery signal is transmitted by the UE upon determining that the transmitter of the discovery signal is a second UE out of coverage of a cellular network.
In analogous art, Palanki discloses wherein the second discovery signal is transmitted by the UE upon determining that the transmitter of the discovery signal is a second UE out of coverage of a cellular network (Paragraph 0037 discloses both stations A and B transmitting peer discovery pilots and paragraph 0046 discloses one of the stations may transmit a peer discovery pilot without network control, e.g., when the station is outside of network coverage).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a second discovery signal when the transmitter of a first discovery signal is a UE outside of network coverage, as described in Palanki, with transmitting discovery messages, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting a second discovery signal when the transmitter of a first discovery signal is a UE outside of network coverage of Palanki with transmitting discovery messages of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Palanki.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Palanki to obtain the invention as specified in claims 12 and 25.

Regarding claims 13 and 26, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing upon receiving the discovery signal from the second UE, receiving authorization from a cellular network, the authorization enabling the UE to act as a timing master for the second UE; and upon receiving the authorization from the cellular network, switching to a timing master mode.
In analogous art, Palanki discloses upon receiving the discovery signal from the second UE, receiving authorization from a cellular network, the authorization enabling the UE to act as a timing master for the second UE (Paragraph 0037 discloses both stations A and B transmitting peer discovery pilots and each station measuring the peer discovery pilot from the other station.  Paragraph 0034 discloses an eNB may instruct one station to act as an eNB for P2P communication with the other station, which may act as a UE (step 10).  For example, the eNB may instruct station A to act as an eNB, and station B may act as a UE (as shown in Figure 2)); and
upon receiving the authorization from the cellular network, switching to a timing master mode (Paragraph 0056 discloses the transmitting station may generate the primary and secondary synchronization signals based on its assigned cell ID and may transmit the synchronization signals in similar manner as an eNB).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a cellular network authorizing a UE to transmit synchronization signals in a similar manner as an eNB, as described in Palanki, with operating in master mode, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a cellular network authorizing a UE to transmit synchronization signals in a similar manner as an eNB of Palanki with operating in master mode of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Palanki.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Palanki to obtain the invention as specified in claims 13 and 26.

Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Raissinia in view of Jovicic as applied to claims 2 and 15 above, and further in view of Kim et al. (U.S. Patent Application Publication No. 2015/0334758 A1) (hereinafter Kim).

Regarding claims 14 and 27, as applied to claims 2 and 15 above, Raissinia, as modified by Jovicic, discloses the claimed invention except explicitly disclosing upon receiving a signal without a timing reference from the second UE, transmitting a third discovery signal.
In analogous art, Kim discloses upon receiving a signal without a timing reference from the second UE, transmitting a third discovery signal (Paragraphs 0068 and 0071 disclose it is proposed a method of transmitting a discovery signal without using a signal for maintaining synchronization (e.g., a random access preamble, etc.) in a state where a wireless device is out of synchronization in D2D communication or cannot maintain synchronization in an idle mode.  A WD2 30 is in an idle mode or cannot maintain synchronization.  In order for the WD2 30 to transmit the discovery signal, a timing is first estimated from a signal (e.g., the discovery signal) transmitted by the WD1 20 and the WD3 40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a discovery signal without a signal for maintaining synchronization, as described in Kim, with transmitting discovery messages, as described in Raissinia, as modified by Jovicic, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting a discovery signal without a signal for maintaining synchronization of Kim with transmitting discovery messages of Raissinia, as modified by Jovicic, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Raissinia, Jovicic, and Kim to obtain the invention as specified in claims 14 and 27.
Potentially Allowable Subject Matter
Claims 8 and 21 would be potentially allowable if the rejections under 35 U.S.C. 112 are overcome.

The following is an Examiner’s statement of reasons for potential allowance:
Considering claims 8 and 21, the best prior art found during the prosecution of the present application, Raissinia and Jovicic, fails to disclose, teach, or suggest the limitations of wherein the second discovery signal indicates a relative separation of the second UE from a base station of a cellular network, and wherein the signal quality is determined according to the relative separation of the UE from the base station in combination with and in the context of all of the other limitations in claims 8 and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Macneille et al. (U.S. Patent Application Publication No. 2003/0234720 A1) discloses inter-vehicle wireless communication and warning system;
Gonia et al. (U.S. Patent Application Publication No. 2009/0290572 A1) discloses system and method for time synchronization in a wireless network;
Charbit et al. (U.S. Patent Application Publication No. 2011/0182280 A1) discloses synchronization for device-to-device communication;
Charbit et al. (U.S. Patent Application Publication No. 2011/0191187 A1) discloses finding mobile station for device-to-device communication;
Mallik et al. (U.S. Patent Application Publication No. 2011/0258313 A1) discloses network-assisted peer discovery;
Tsirtsis (U.S. Patent Application Publication No. 2012/0185335 A1) discloses differentiated display of advertisements based on differentiating criteria;
Jovicic et al. (U.S. Patent Application Publication No. 2012/0184301 A1) discloses methods and apparatus for determining mobile device location in a communications system;
Wang et al. (U.S. Patent Application Publication No. 2012/0231828 A1) discloses desynchronized network access in m2m networks;
Park et al. (U.S. Patent Application Publication No. 2013/0046841 A1) discloses group-based m2m communication method;
Song et al. (U.S. Patent Application Publication No. 2013/0084868 A1) discloses system and method for multi-hierarchical cell configuration;
Vandwalle et al. (U.S. Patent Application Publication No. 2013/0132501 A1) discloses synchronization of devices in a peer-to-peer network environment;
Sartori et al. (U.S. Patent Application Publication No. 2014/0335853 A1) discloses system and methods for controlling out-of-network d2d communications;
Chen et al. (U.S. Patent Application Publication No. 2015/0208431 A1) discloses wireless communication system, base station and wireless terminal;
Dahlman et al. (U.S. Patent Application Publication No. 2015/0282142 A1) discloses methods and arrangements for network assisted device-to-device communication;
Lee et al. (U.S. Patent Application Publication No. 2016/0150391 A1) discloses method for detecting search signal for device-to-device (d2d) communication in wireless communication system, and apparatus therefor;
Abraham et al. (U.S. Patent Application Publication No. 2016/0255473 A1) discloses proxy-based ranging in a wireless communication system;
Ameixiera (U.S. Patent Application Publication No. 2017/0086159 A1) discloses systems and methods for synchronizing a network of moving things;
Lekutai (U.S. Patent Application Publication No. 2017/0134883 A1) discloses automatic proximity discovery area technique;
Ramisetti et al. (U.S. Patent Application Publication No. 2020/0107241 A1) discloses dynamic communication of wireless devices;
Ellenbeck et al. (U.S. Patent Application Publication No. 2021/0243713 A1) discloses methods and devices for communications in device-to-device networks;
Kaplan (U.S. Patent Application Publication No. 2021/0334116 A1) discloses artificially intelligent request and suggestion card; and
Jung (U.S. Patent Application Publication No. 2022/0264282 A1) discloses nan-based cluster merging method and electronic device for supporting same.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642